Per Curtam.
The complainants filed their bill to foreclose a mortgage made by the Ridge Heights Land Company to Andrew H. Brinkerhoif, trustee, and afterwards assigned by him to Turner, one of the complainants, as trustee for the Rutherford Natioual Bank. The bill was. dismissed upon the ground that the mortgage had been given as collateral security for the payment of a promissory note of the land company, which was made by it for the accommodation of a corporation- known as the Addison-Ely Company; and that this note had been paid and satisfied before the filing of the bill. The material facts in the case are accurately set out in the opinion of the learned vice-chancellor and fully support the conclusions reached by him, for the reasons stated in that opinion, to which we have nothing to add.
The latter part of this opinion, however, is devoted to a consideration of what would have been the status of complainants’ mortgage, in case it had been adjudged an existing encumbrance upon the mortgaged premises, with relation to the liens of certain junior encumbrancers who had been made parties to the bill. Holding, as we do, that- the lien of the complainants’ mort*707gage was discharged by the payment of the note which it was given to secure, this question has become purely academic, and, consequently, has not received consideration by us.
The decree under review will be affirmed.
For affirmance—The Chief-Justice, Swatze, Trenciiaed, Parker, Bergen, Minturn, Iyalisci-i, Black, Katzenbach, Wi-iite, I-Ieppeniieimer, Williams—12.
For ■ reversal—N one.